DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuichi (CN 102681381 A) (The following remarks are made with respect to the English translation, issued herewith).
Regarding claim 1, Furuichi discloses an image forming apparatus comprising:
an image bearer (6; see figures 1 and 3; and paragraphs 75-76) configured to bear a toner image;
a transfer rotator (20 or 9A; see figure 3; and paragraphs 75-76) configured to contact the image bearer to form a transfer nip (see figure 3; and paragraphs 75-76) between the transfer rotator and the image bearer,
the transfer rotator being configured to transfer the toner image from the image bearer onto a sheet (P; see figure 3; and paragraphs 75-76) conveyed to the transfer nip;
(see paragraphs 41-42); and
circuitry (“control part”; see paragraphs 41-42) configured to, based on a difference in image magnification, in a direction of conveyance of the sheet, of toner images transferred onto surfaces of one or more sheets conveyed to the transfer nip, cause the adjuster to reduce the difference in image magnification (see paragraphs 41-42).

Regarding claim 9, Furuichi discloses the image forming apparatus according to claim 1,
wherein at least one of the image bearer (see paragraph 75) and the transfer rotator is an elastic belt.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi (CN 102681381 A) (The following remarks are made with respect to the English translation, issued herewith).
Regarding claim 8, see the foregoing rejection of claim 1 for limitations recited therein.
Regarding claim 8, Furuichi further discloses the image forming apparatus according to claim 1, further comprising an exposure device (3; see figure 1; and paragraphs 79-80) configured to emit light and write a latent image,
....

Furuichi does not disclose 
wherein the circuitry is configured to adjust a writing timing and an exposure distribution of the exposure device for each of a main scanning direction and a sub-scanning direction after the circuitry executes an adjustment mode to control the adjuster.

Examiner takes official notice that it is well known and common knowledge to adjust write-timing and exposure distribution in both directions according to the magnification and process speed. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Furuichi such that the circuitry is configured to adjust a writing timing and an exposure distribution of the exposure device for each of a main scanning direction and a sub-scanning direction after the circuitry executes an adjustment mode to control the adjuster, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395. 



10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi (CN 102681381 A) (The following remarks are made with respect to the English translation, issued herewith) in view of Nakura (2020/0301319).
Regarding claim 10, Furuichi discloses an adjustment method for an image forming apparatus, the image forming apparatus including an image bearer, a transfer rotator configured to contact the image bearer to form a transfer nip between the transfer rotator and the image bearer, and an adjuster (see the foregoing rejection of claim 1), the method comprising:
transferring a toner image onto a sheet (see the foregoing rejection of claim 1). 

Furuichi does not disclose  
transferring a first toner image and a second toner image having an image area rate different from an image area rate of the first toner image onto a front side and a back side, respectively, of a sheet conveyed to the transfer nip or onto a surface of a first sheet and a surface of a second sheet, respectively, the first sheet and the second sheet being conveyed to the transfer nip; and
causing, based on a difference in image magnification, in a direction of conveyance of the sheet or in a direction of conveyance of the first sheet and the second sheet, of the first toner image and the second toner image on the front side and the back side, respectively, of the sheet or on the surface of the first sheet and the surface of the second sheet, respectively, the adjuster to reduce the difference in image magnification.

Examiner takes official notice that it is well-known and common knowledge to print more than one image, on more than one sheet, with different image area ratios. 

KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395. 

Nakura discloses causing, in a direction of conveyance of sheets, an adjuster to reduce a difference in magnification (see paragraph 43).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the invention of Furuichi to include causing, based on a difference in image magnification, in a direction of conveyance of the sheet or in a direction of conveyance of the first sheet and the second sheet, of the first toner image and the second toner image on the front side and the back side, respectively, of the sheet or on the surface of the first sheet and the surface of the second sheet, respectively, the adjuster to reduce the difference in image magnification, in order to reduce differences in magnification, as suggested by Nakura (see paragraph 43).







Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not disclose or suggest, "wherein the circuitry is configured to ... adjust a difference in distance between the first distance and the second distance detected by the detector to be equal to or less than a given value", in combination with the remaining claim elements as set forth in claim 2, and claims 3-6 depending therefrom.
The prior art does not disclose or suggest, "wherein the circuitry is configured ... : adjust the contact pressure in a case in which the difference in image magnification is greater than a given amount ...", in combination with the remaining claim elements as set forth in claim 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/GEOFFREY T EVANS/               Examiner, Art Unit 2852